Case 2:17-cv-00230-Z-BR Document 38 Filed 05/20/20 Pagelof5 PagelD 246

  
   

IN THE UNITED STATES DISTRICT CO
FOR THE NORTHERN DISTRICT OF T

U.S. DISTRICT Co
URTNORTHERN DISTRICT OF TEXAS
FILED

        
   

  

  

AMARILLO DIVISION

REYCE JANON COOK, § MAY 20 212)
TDCJ-CID No. 01804354, Hog O8 PSC Coo

Plaintiff, § Deputy
v. : 2:17-CV-230-Z
BRYAN COLLIER, et al.,

Defendants. :

MEMORANDUM OPINION

DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's Complaint, filed November 30, 2017 (ECF
No. 3). Plaintiff is acting pro se and filed the Complaint while he was a prisoner incarcerated in the
Texas Department of Criminal Justice (“‘TDCJ”) Neal Unit. He there filed Step 1 and Step 2
grievances concerning his inmate classification, and he alleges Defendants (1) denied him due
process and equal protection when they ignored his grievances; (2) were deliberately indifferent to
his misclassification; and (3) retaliated against him. See Complaint § V, at 4; id. JJ 12-51, at 8-13.
The Court previously granted Plaintiff permission to proceed in forma pauperis, see ECF No. 11,
and it below DISMISSES his Complaint with prejudice.

BACKGROUND

Plaintiff entered the TDCJ system on March 2, 2016, and he argues he was due to be
promoted to line class S3 by August 28, 2016 at the latest. See Complaint at 17. However, Plaintiff
asserts he was not promoted to that line class until February 24, 2017. See id. Plaintiff contends this
delay was caused by false information in his classification file that he was convicted of a “3G

offense.” Jd. Plaintiff asserts he wrote the TDCJ classification department and the TDCJ parole
1
 

Case 2:17-cv-00230-Z-BR Document 38 Filed 05/20/20 Page 2of5 PagelD 247

department to alert them to the purportedly false information, but that both departments ignored his
complaints. Jd. at 17-19. Plaintiff contends the failure to respond to his complaints amounts to
“deliberate indifference.” Jd. at 17-20.

Plaintiff allegedly heard that the classification and parole departments had responded to
another Neal Unit inmate’s similar complaints, so he filed an I-60 concerning his classification and
alleging violation of the Equal Protection Clause. See Inmate Request to Official, reprinted at ECF
No. 3-1, at 16-17. On September 11, 2017, the unit parole counselor — Defendant Beasley —
responded that “all [offenders] are not created equal. You cannot have new information because we
don’t know what the parole board received.” /d. at 17 (internal marks omitted). Plaintiff thereupon
filed a Step 1 grievance against Defendant Beasley reiterating his assertion of an Equal Protection
violation. See Step 1 Offender Grievance Form, reprinted at ECF No. 3-1, at 18-19.

Plaintiff maintains Defendant Hardy failed to investigate his Step 1 grievance, which Plaintiff
attributes to her deliberate indifference to his plight. See Complaint at 19-20. Plaintiff says that Neal
Unit personnel thereafter began to retaliate against him by searching his cell and rendering
unfavorable parole decisions. See Complaint at 21. He filed a Step 2 grievance on October 6, 2017,
wherein he rehearsed his Equal Protection claim and additionally alleged a Due Process violation.
See Step 2 Offender Grievance Form, reprinted at ECF No. 3-1, at 22-23. The Neal Unit central
grievance office returned the Step 2 form without processing on the grounds that Plaintiff's Step 1
form had not passed screening criteria. See id. at 24. Plaintiff asserts Neal Unit personnel ramped up
their retaliation thereafter. See Complaint at 21-23.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action

with respect to prison conditions under any federal law, the Court may evaluate the complaint and

2
 

Case 2:17-cv-00230-Z-BR Document 38 Filed 05/20/20 Page 3of5 PagelD 248

dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990), if it is
frivolous,’ malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U-S.C.
§ 1915(e)(2). The same standards will support dismissal of a suit brought under any federal law by
a prisoner confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

A. Classification and line status claims

None of Plaintiff's claims regarding his classification and line status determinations is
cognizable. “Inmates have no protectable property or liberty interest in custodial classifications.”
Harper v. Showers, 174 F.3d 716, 719 (Sth Cir. 1999) (citing Whitley v. Hunt, 158 F.3d 882, 889
(Sth Cir. 1998)). In fact, such claims “will never be a ground for a constitutional claim because it
simply does not constitute a deprivation of a constitutionally cognizable liberty interest.” Harper,

174 F.3d at 719 (citing Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998)). When an inmate “relies

 

A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C.
§ 1915(d), the Court must inquire whether there is an arguable “‘factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886, 892
(Sth Cir. 1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only appropriate
in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly incredible,” not just to
the level of the unlikely. Booker, 2 F.3d at 114. Nor is /egal frivolousness synonymous with mere unlikeliness. The
Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit repeatedly counsel
district courts against dismissing petitions that have some chance of success. See, e.g., Denton v. Hernandez, 504 U.S.
25 (1992); Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116. That caution notwithstanding, a “claim
against a defendant who is immune from suit is frivolous because it is based upon an indisputably meritless legal theory.
See Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Our discussion of Spears should not be interpreted to mean
that all or even most prisoner claims require or deserve a Spears hearing. A district court should be able to dismiss as
frivolous a significant number of prisoner suits on the complaint alone or the complaint together with the Watson
questionnaire.”)

3

 
 

Case 2:17-cv-00230-Z-BR Document 38 Filed 05/20/20 Page4of5 PagelD 249

on a legally nonexistent interest, any alleged due process or other constitutional violation arising
from his classification is indisputably meritless.” Harper, 174 F.3d at 719. Therefore, Plaintiff's
allegations that Defendants Beasley, Hardy, and NFN Granat were “deliberately indifferent” to his
classification and line status complaints are frivolous and should be dismissed with prejudice.

B. Due Process and Equal Protection claims

Plaintiff claims Defendants failed to adequately investigate his complaints and grievances,
thereby failing to protect his constitutional rights. But “a prisoner has a liberty interest only in
freedom from restraint ... impos[ing] atypical and significant hardship on the inmate in relation to
ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). A prisoner does not
have a constitutionally protected interest in having his complaints and grievances resolved to his
satisfaction. See Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005). Therefore, Plaintiff's claim
that Defendants failed to adequately investigate his grievances does not state a constitutional claim
and should be dismissed with prejudice.

Furthermore, Plaintiffs constitutional claims against Defendants Collier and Milburn are
based entirely on supervisory liability. In Section 1983 suits, liability for unconstitutional conduct
of subordinates may not rest solely on a theory of vicarious liability. Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009); Roberts v. City of Shreveport, 397 F.3d 287, 292 (5th Cir. 2005). Absent direct personal
participation in the alleged constitutional violation, a plaintiff must prove each individual defendant
either implemented an unconstitutional policy that directly resulted in injury to the plaintiff or failed
to properly train a subordinate employee. See Porter v. Epps, 659 F.3d 440, 446 (Sth Cir. 2011);
Thompkins v. Belt, 828 F.2d 298, 303-04 (5th Cir. 1987). Because Plaintiff does not even endeavor

to do this, his claims against these Defendants should be dismissed with prejudice.
Case 2:17-cv-00230-Z-BR Document 38 Filed 05/20/20 Page5of5 PagelD 250

C. Retaliation claims

Plaintiff's retaliation claims also fail. Plaintiff asserts his cell was searched three times and
he was denied parole because he had filed grievances. To state a claim of retaliation, “a prisoner
must establish (1) a specific constitutional right, (2) the defendant’s intent to retaliate against the
prisoner for his or her exercise of that right, (3) a retaliatory adverse act, and (4) causation.” Morris
v. Powell, 449 F.3d 682, 684 (Sth Cir. 2006) (internal marks omitted). Merely conclusory allegations

are not enough. See Woods v. Smith, 60 F.3d 1161, 1166 (Sth Cir. 1995); Johnson v. Rodriguez, 110

searches or denial of parole were in retaliation for pursuing grievances or challenging his line
classification, other than circumstantial evidence about the timing of the searches. Plaintiffs
retaliation claims thus are conclusory, are not cognizable, and should be dismissed with prejudice.
For all the foregoing reasons, itis ORDERED that Plaintiff's Complaint is DISMISSED with
prejudice pursuant to 28 U.S.C. §§ 1915A and 1915(e)(2), as well as 42 U.S.C. § 1997e(a).

SO ORDERED.

May 79 , 2020. be aur

MAA THEW J. KACSMARYK

F.3d 299, 310 (Sth Cir. 1997). Here, Plaintiff has asserted no factual allegations that support the
ITED STATES DISTRICT JUDGE
